245 F.2d 955
UNITED STATES of America, Appellee,v.Raymond ROSARIO and Eugene Tramaglino, Appellants.
No. 289, Docket 24444.
United States Court of Appeals Second Circuit.
Argued April 9, 1957.Decided July 29, 1957.

Paul W. Williams, U.S. Atty., Jerome J. Londin, New York City, for appellee.
Before HAND, MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
Orders affirmed on the authority of Pinkerton v. United States, 328 U.S. 640, 66 S. Ct. 1180, 90 L. Ed. 1489 and United States v. Landi, 2 Cir., 240 F.2d 238.